514 F.2d 1002
Linda ALCALA et al., Appellees,v.Kevin J. BURNS, Individually and in his capacity as ActingCommissioner of the State of Iowa Department of SocialServices, and Michael Ryan, Individually and in his capacityas Director of the Scott County Department of SocialServices, Appellants.
No. 73-1595.
United States Court of Appeals,Eighth Circuit.
April 23, 1975.

1
Before MATTHES, Senior Circuit Judge, HEANEY, Circuit Judge, and TALBOT SMITH, Senior District Judge.*

ORDER OF REMAND

2
This action is remanded to the district court for consideration of the equal protection and due process issues raised by plaintiffs, who were the appellees in this court and respondents in the Supreme Court, in accordance with the order of remand by the Supreme Court in its opinion, --- U.S. ---, 95 S.Ct. 1180, 43 L.Ed.2d 373, filed March 18, 1975.



*
 Hon. Talbot Smith, Senior District Judge, Eastern District of Michigan, sitting by designation